In the Supreme Court of Georgia



                                    Decided: August 10, 2021


                 S21A0640. THE STATE v. OWENS.
                 S21X0641. OWENS v. THE STATE.


      MCMILLIAN, Justice.

      After Stephan Joseph Owens was convicted of felony murder

and other crimes related to the shooting death of Richard Osadebe

Egoegonwa, he was granted a new trial on the felony murder charge.

The State appeals, and Owens cross-appeals. Because the trial court

erred in granting a new trial on the ground that the verdicts as

rendered were repugnant, we reverse that portion of the order

granting the new trial. In Owens’s cross-appeal, we affirm except to

correct a sentencing error. 1


      1  Egoegonwa died on July 5, 2015. On October 9, 2015, a Fulton County
grand jury returned an indictment for malice murder, felony murder, and two
counts each of aggravated assault, possession of a firearm during the
commission of a felony, and cruelty to children in the third degree. Owens’s
first trial ended in a mistrial. At a second trial held from December 12 to 15,
      The evidence presented at trial showed that Jonathan

Hampton invited his friends Egoegonwa, Owens, and Owens’s

girlfriend, Jasmine Keith, to a barbeque hosted by Hampton’s niece

on July 4, 2015. Hampton drove them all to the party in Keith’s

minivan that evening. Along the way, they dropped off two of Keith’s

older children at her mother’s apartment but brought two toddlers

and a newborn baby to the party.

      Egoegonwa purchased liquor to share at the party and became

intoxicated that evening; his postmortem blood alcohol level was

.236. The partygoers lit firecrackers, and as the guests were eating,

drinking, and laughing together after midnight, Egoegonwa started



2016, the jury found him not guilty of malice murder but guilty of felony
murder and the remaining counts. The jury also found Owens not guilty of
voluntary manslaughter as a lesser offense of malice murder and felony
murder. One aggravated assault count merged with the felony murder count.
Owens was sentenced to serve life in prison for felony murder, twenty years in
prison for aggravated assault to be served concurrently, five years in prison to
be served consecutively for each firearm-possession count, and twelve months
in prison for each child-cruelty count to be served concurrently. On January
10, 2017, Owens filed a motion for new trial, which he amended on April 13,
2018. After a hearing, the trial court granted in part and denied in part his
motion for new trial on December 14, 2020. The State timely appealed, and
Owens timely cross-appealed. These cases were docketed to the April 2021
term of court and submitted for decision on the briefs.

                                       2
rambling belligerently, insulting Owens, and insisting that Owens

“owe[d]” him, presumably for the liquor. They “exchanged words,”

and Owens pushed Egoegonwa, who stumbled and fell to the ground.

Egoegonwa exclaimed that Owens could not treat him like “an ant.”

The two were separated, and seeing the potential for violence, the

hosts asked them to leave.

     Hampton, Owens, and Keith packed up and went to secure the

children in the van, but in the driveway Egoegonwa staggered and

ran toward Owens angrily, fists closed, telling Owens, “[Y]ou can’t

keep treating me like this.” Owens pointed a gun at Egoegonwa, who

was unarmed, and expressed anger at the hosts for insisting that he

and his family leave. Hampton convinced Owens to put away his

gun, and others held Egoegonwa back so that Owens could enter the

van. Hampton drove, Egoegonwa sat in the front passenger seat, and

Owens sat immediately behind the driver’s seat. The baby was in a

car seat behind Egoegonwa, and Keith and the two toddlers were in

the back.

     On their way to pick up Keith’s older children, who were 10 to

                                3
15 minutes away, Egoegonwa turned toward Owens, and they were

“fussing back and forth.” Egoegonwa continued to ramble loudly

about how poorly he had been treated, but Hampton and Owens

ignored and talked over him, telling jokes to lighten the mood. When

Egoegonwa persisted, Owens shoved Egoegonwa’s shoulder and told

him, “[S]hut up, turn around, nobody wants to hear you talking.”

Then, Egoegonwa pushed Owens’s head, and Hampton saw Owens’s

gun come close to Egoegonwa’s face. As they parked at Keith’s

mother’s apartment, Owens shot Egoegonwa once, and Egoegonwa

died at the scene. Hampton testified that he was “not sure if [the

children] were [a]sleep” at the moment of the shooting. After exiting

the van, Owens briefly kissed Keith and the children, told Hampton

that he was sorry, and fled on foot. Owens turned himself in to the

police a few days later.

     At trial, Owens testified that he acted in self-defense because

he thought Egoegonwa would strike him, that Egoegonwa had

grabbed for Owens’s gun, and that the gun went off accidentally as

the two men were struggling over the gun in the minivan. The trial

                                 4
court agreed to give a jury instruction on voluntary manslaughter

as a lesser offense at Owens’s request, including an instruction that

the jury must consider whether mitigating circumstances existed

before rendering verdicts on malice murder and felony murder. As

for completing the verdict form, the trial court instructed that on the

one hand, if the jury found Owens guilty of an offense beyond a

reasonable doubt, the form of the verdict would be “we, the jury, find

the defendant guilty.” On the other hand, the trial court instructed

that if the jury did not believe that Owens was guilty of the offense,

the form of the verdict would be “we, the jury, find the defendant not

guilty.”

     Both the prosecutor and defense counsel reviewed the verdict

form, and neither objected before the jury returned its verdict. The

verdict form had separate lines for each offense, and the final one

directed the jury to consider voluntary manslaughter:

     As to Count 1, MURDER, and Count 2, FELONY
     MURDER, if you found mitigating circumstances as
     provided in the Court’s charge, then, as to VOLUNTARY
     MANSLAUGHTER, We, the members of the jury, find the
     Defendant Stephan J. Owens,

                                  5
     NOT GUILTY_________              GUILTY_________

The jury checked guilty on the lines for felony murder, both counts

of aggravated assault, both counts of possession of a firearm during

the commission of a felony, and both counts of cruelty to children in

the third degree, but it checked not guilty on the lines for malice

murder and voluntary manslaughter. In a conference outside the

jury’s presence before the verdicts were published, the trial court

discussed the verdicts with the parties, at which point the defense

objected to accepting the verdicts, arguing, without explanation,

that they were confusing and required speculation to discern the

jury’s intent. The court overruled the objection and accepted the

verdicts. After the verdicts were published, the defense objected

again to the form and legality of the verdicts.

     Following a hearing on the motion for new trial, a different

trial judge than the one who presided over Owens’s trial vacated the

jury’s verdicts on felony murder and voluntary manslaughter as




                                  6
repugnant and granted a new trial. 2 See McElrath v. State, 308 Ga.

104, 111 (839 SE2d 573) (2020) (when a jury makes affirmative

findings as shown on the record that cannot logically or legally exist

at the same time, such verdicts are repugnant and must be vacated).

First, the court determined that Owens properly preserved the issue

of whether the verdicts were repugnant because he timely objected

to accepting the verdicts. Second, citing Cheddersingh v. State, 290

Ga. 680 (724 SE2d 366) (2012), the court concluded that the verdict

form was erroneous because it instructed the jury to consider

voluntary manslaughter only if the jury found mitigating

circumstances, and because the jury returned a verdict on that

charge, the jury must have decided that there were mitigating

circumstances “as a precondition.” Citing Edge v. State, 261 Ga. 865

(414 SE2d 463) (1992), which held that “where a jury renders a

[guilty] verdict for voluntary manslaughter, it cannot also find



     2  The trial court denied the motion for new trial on all other grounds
asserted, except it concluded that one of Owens’s two guilty verdicts for
possession of a firearm during the commission of a felony should have merged
into the other count and ordered that Owens be resentenced accordingly.

                                     7
felony murder based on the same underlying aggravated assault,”

the court concluded that the jury, “having found mitigation as

expressed in the verdict form, could not [legally] return a verdict of

guilty on felony murder and not guilty on voluntary manslaughter,”

and therefore that the verdicts were repugnant under McElrath, 308

Ga. at 111 (2) (c).

                 Case No. S21A0640 (State’s Appeal)

      1. The State asserts that the trial court erred in granting a

new trial as to felony murder due to the court’s view that the verdict

form was erroneous and that the verdicts were repugnant.

     (a) As an initial matter, both parties argue that the other has

waived its claims on appeal regarding the verdicts. Owens contends

that because the State focused its initial appellate brief on the

verdict form rather than the trial court’s determination that the

verdicts were repugnant, the State abandoned any argument on

appeal that the verdicts were repugnant. In reviewing the State’s

briefing on appeal, we note that in its opening brief, the State

enumerated as error the grant of the new trial but focused its

                                  8
argument on problems with the verdict form and why the trial court

erred in determining that the jury must have found mitigating

circumstances; it then expanded its argument as to why the verdicts

were not repugnant in its reply brief. We conclude that although the

State’s initial brief was inartful in how it presented its arguments,

the State sufficiently challenged the basis for the grant of a new trial

such that it has not abandoned this argument on appeal. See

Supreme Court Rules 19, 22 (regarding enumerations of error,

argument, and citation of authority).

     Conversely, the State contends that because Owens did not

object to the verdict form before the jury retired to deliberate, the

trial court erroneously found that Owens had preserved his claim

regarding the verdict. See OCGA § 17-8-58 (a) (“Any party who

objects to any portion of the charge to the jury . . . shall inform the

court of the specific objection . . . before the jury retires to

deliberate.”). Therefore, the State argues, the trial court should have

applied plain error review, and under plain error review, the trial

court should not have granted a new trial. See id. (b) (limiting review

                                   9
to plain error when party fails to object in accordance with

subsection (a)).

     The State is fundamentally mistaken in its views. Whether

Owens properly objected to the verdict form is distinct from the

question of whether the verdicts as rendered were repugnant.

Assuming without deciding that the trial court should have applied

the plain error test in reviewing the issues with the verdict form,

Owens separately asserted at the motion for new trial that the

verdicts were repugnant. In considering whether verdicts were

repugnant and thus void, we have held that “no valid judgment may

be entered on a void verdict.” Allaben v. State, 294 Ga. 315, 321 (2)

(b) (751 SE2d 802) (2013), overruled on other grounds, State v.

Springer, 297 Ga. 376, 382-83 & n.4 (2) (774 SE2d 106) (2015).

Accordingly, any judgment and sentence entered on repugnant

verdicts are void and can be challenged in any proper proceeding,

including a timely filed motion for new trial and a properly filed

direct appeal. See Nazario v. State, 293 Ga. 480, 485 (2) (b) (746

SE2d 109) (2013). Thus, Owens has not waived this claim for review

                                 10
by the trial court or on appeal.

     (b) Turning to the merits, the State asserts that because the

verdict form – when properly considered with the jury charges, the

trial court’s written instructions, and the closing arguments – does

not necessarily show that the jury found mitigating circumstances,

the resulting guilty verdict for felony murder and not guilty verdict

for voluntary manslaughter were not repugnant. We agree.

     Repugnant verdicts “occur when, in order to find the defendant

not guilty on one count and guilty on another, the jury must make

affirmative findings shown on the record that cannot logically or

legally exist at the same time.” McElrath, 308 Ga. at 111 (2) (c)

(emphasis in original). When verdicts are repugnant, they must be

vacated and a new trial must be conducted. Id. In contrast,

“inconsistent verdicts occur when a jury in a criminal case renders

seemingly incompatible verdicts of guilty on one charge and not

guilty on another.” Id. at 108 (2) (a) (emphasis in original).

Inconsistent verdicts are permitted to stand because the jury’s

rationale is not apparent from the record and courts generally are

                                   11
not permitted to make inquiries into the jury’s deliberation process. 3

Compare Guajardo v. State, 290 Ga. 172, 174 (2) (718 SE2d 292)

(2011) (repugnant verdicts require reversal “in the rare instance

where, instead of being left to speculate as to the jury’s

deliberations, the appellate record makes transparent the jury’s

rationale”), with Thornton v. State, 298 Ga. 709, 713-14 (2) (784

SE2d 417) (2016) (jury may render inconsistent verdicts because of

“mistake, compromise, or lenity” (citing United States v. Powell, 469

U.S. 57, 65 (105 SCt 471, 83 LE2d 461) (1984))).

     Ordinarily, a guilty verdict on felony murder and a not guilty

verdict on voluntary manslaughter would not be inconsistent, much

less repugnant, because they are separate offenses upon which the

jury would be free to find the defendant guilty or not guilty based on

the facts of the case. See Carter v. State, 298 Ga. 867, 869 (785 SE2d

274) (2016) (no repugnant verdict on “two different offenses upon



     3  A third category of verdicts – mutually exclusive verdicts – does not
apply here because that category involves “two guilty verdicts that cannot
legally exist simultaneously.” McElrath, 308 Ga. at 110 (2) (b) (emphasis in
original).

                                     12
which the jury was free to find [the defendant] guilty or not guilty

based on the facts of the case as interpreted by the jury”); cf. Edge,

261 Ga. at 865 (2) (applying a modified merger rule to reverse felony

murder conviction when the jury also found defendant guilty of

voluntary manslaughter based on the same underlying aggravated

assault). However, Owens argues that because of the conditional “if”

statement in the voluntary manslaughter line on the verdict form,

the fact that the jury returned a verdict on voluntary manslaughter

at all, rather than leaving that section blank, constitutes an

affirmative finding of mitigating circumstances, so the verdicts for

voluntary manslaughter and felony murder based on the same

aggravated assault were repugnant.

     Owens’s argument relies solely on the language in the verdict

form, but in determining the meaning of the verdicts, it is critical to

consider the jury instructions as a whole. See Cheddersingh, 290 Ga.

at 683 (2) (“Preprinted verdict forms have been treated as a portion

of the jury instructions.”) As to voluntary manslaughter, the trial

court charged:

                                  13
     After consideration of all of the evidence[, and] before you
     would be authorized to return a verdict of guilty of malice
     murder or felony murder[,] you must first determine
     whether mitigating circumstances if any would cause the
     offense to be reduced to voluntary manslaughter as
     defined below.

The jury was then charged on the elements of voluntary

manslaughter and that the burden of proof was on the State to prove

beyond a reasonable doubt that the offense was not so mitigated.

Near the close of the charge, the jury was also instructed that,

should it find beyond a reasonable doubt that Owens committed the

offenses alleged in the indictment, the jury would be authorized to

find Owens guilty, and in that event, the form of the verdict would

be “we, the jury find the defendant guilty.” The jury was further

instructed that if it did not believe that Owens was guilty, then it

would have a duty to acquit, in which event the form of the verdict

would be “we, the jury find the defendant not guilty.” The

instructions were provided to the jury in writing during their




                                 14
deliberations.4

      The jury was not instructed orally or in writing to leave the

voluntary manslaughter line blank if it concluded that there were

no mitigating circumstances. To the contrary, the State argued in

closing that the jury should find Owens guilty of malice murder and

felony murder, explained the consequences of also marking guilty

for voluntary manslaughter, and urged the jury to mark “not guilty”

on voluntary manslaughter. 5

      Although when viewed in isolation, the verdict form could

suggest that the jury found mitigating circumstances, the trial


      4 Neither the State nor Owens argues on appeal that the charges were
improper.
      5 In its closing the argument, the State told the jury, after explaining

voluntary manslaughter:
             [I]f you find him guilty of voluntary manslaughter, you
      automatically find him not guilty of malice murder and felony
      murder. . . . [I]f you write guilty of malice murder, guilty of felony
      murder, and guilty of voluntary manslaughter[,] it’s like you wrote
      not guilty of murder and not guilty of felony murder . . . .
             So please do not if you think that he’s guilty of the first two
      and continue down the line and find him guilty of voluntary
      manslaughter. It’s either or, okay. So I’d ask that you find him
      guilty of malice murder, felony murder . . . but not guilty on
      voluntary manslaughter because he wasn’t justified when he
      committed the act.


                                     15
court’s other instructions and the State’s explanations during

closing argument support the conclusion that the jury, by marking

“not guilty” on the line for voluntary manslaughter, found that there

were no mitigating circumstances and thus that Owens had not

committed voluntary manslaughter. 6 Because the record does not

show that the jury made an affirmative finding that mitigating

circumstances existed, the verdicts were not repugnant, and the

trial court erred in granting a new trial on this basis. See Guajardo,

290 Ga. at 174-75 (2) (despite jury’s question suggesting that it

found appellant not guilty of malice murder due to self-defense,

guilty verdicts on felony murder and other counts were not

repugnant because jury did not make its reasoning transparent); cf.

McElrath, 308 Ga. at 112 (2) (verdicts of not guilty by reason of

insanity on malice murder and guilty but mentally ill on felony

murder were repugnant because “it is not legally possible for an




     6Though we see no reversible error under the circumstances of this case,
we do not endorse the language used in the verdict form for voluntary
manslaughter as a lesser offense of malice murder and felony murder.

                                     16
individual to simultaneously be insane and not insane during a

single criminal episode against a single victim”); Turner v. State, 283

Ga. 17, 21 (2) (655 SE2d 589) (2008) (verdicts were repugnant based

on jury’s express finding of justification that was clear from verdict

form).

      2. The State does not challenge the trial court’s determination

in its order granting the motion for new trial that one of the firearm-

possession counts should have merged into the other and that

resentencing is required, so we do not reach this issue, and that part

of the trial court’s order stands.

              Case No. S21A0641 (Owens’s Cross-Appeal)

      3. Owens contends that even if the Court concludes that the

verdicts are not repugnant, he is still entitled to a new trial because

the trial court plainly erred in using the verdict form, which made

“it impossible to know the jury’s true findings.” 7



      7The State argues that Owens is precluded from asserting this claim
because the trial court found in its order granting his motion for new trial that
the verdict form was erroneous, and that because this issue was resolved in


                                       17
      To show plain error, the appellant must demonstrate that
      the instructional error was not affirmatively waived, was
      obvious beyond reasonable dispute, likely affected the
      outcome of the proceedings, and seriously affected the
      fairness, integrity, or public reputation of judicial
      proceedings. Satisfying all four prongs of this standard is
      difficult, as it should be.

Stewart v. State, __ Ga. __, __ (4) (b) (858 SE2d 456, 460) (2021)

(citation and punctuation omitted). Here, even assuming without

deciding that the instruction on voluntary manslaughter on the

verdict form was erroneous, Owens has not shown that the error

likely affected the outcome of his trial. Despite any ambiguity in the

form, the trial court properly instructed the jury on voluntary

manslaughter and how to complete the verdict form, and based on

those instructions, the jury clearly found Owens not guilty of



Owens’s favor, it could not be the subject of Owens’s cross-appeal. However,
the State misapprehends the nature of Owens’s argument. Owens asserts that
if this Court were to reverse the grant of the new trial, as we have done here,
he is nonetheless entitled to a new trial because the trial court committed plain
error in using the verdict form. See OCGA §§ 5-7-1 (b) (“In any instance in
which any appeal is taken by and on behalf of the State of Georgia in a criminal
case, the defendant shall have the right to cross appeal. Such cross appeal shall
be subject to the same rules of practice and procedure as provided for in civil
cases under Code Section 5-6-38.”); 5-6-38 (a) (“[A]ppellee may present for
adjudication on the cross appeal all errors or rulings adversely affecting
him[.]”).

                                       18
voluntary manslaughter. Because Owens is not entitled to “know the

jury’s true findings,” apart from what is revealed on the face of the

record, Owens has failed to carry his burden of proving plain error.

See Williams v. State, 304 Ga. 455, 459-60 (3) (818 SE2d 653) (2018)

(appellant could not show that error in jury instruction likely

affected the outcome of trial).

     4. Owens asserts that he was denied his right to effective

assistance of trial counsel because (1) counsel failed to preserve the

alleged error in the verdict form and (2) counsel did not generally

demur to the child-cruelty counts. To succeed on these claims,

Owens must demonstrate both that his trial counsel performed

deficiently and that he was prejudiced by this deficient performance,

meaning that a reasonable probability exists that absent counsel’s

deficient performance, the outcome at trial would have been

different. See Strickland v. Washington, 466 U.S. 668 (III) (104 SCt

2052, 80 LE2d 674) (1984). We need not address both prongs if the

defendant makes an insufficient showing on one. See id.

     (a) Even assuming that trial counsel should have objected to

                                  19
the verdict form, Owens cannot show that a reasonable probability

exists that the outcome of the trial would have been different, so

Owens’s ineffective assistance of counsel claim on this ground fails.

See Bozzie v. State, 302 Ga. 704, 711 (4) (b) (808 SE2d 671) (2017)

(“The prejudice step of the plain-error standard is equivalent to the

prejudice prong for an ineffective assistance of counsel claim.”).

     (b) Owens also contends that his trial counsel rendered

ineffective assistance by failing to challenge the child-cruelty counts

by general demurrer because those counts did not name the child

victims or specify the forcible felony that was the basis for the

charges. A general demurrer challenges the legality, validity, and

substance of an indictment by asserting that the indictment is

fatally defective and thus incapable of supporting that a crime was

committed; it can be granted only if the defendant could admit each

and every fact alleged in the indictment and still be innocent of any

crime. See State v. Mondor, 306 Ga. 338, 340-44 (1) (830 SE2d 206)

(2019).

     Here,   the   two   third-degree    child-cruelty   counts   were

                                  20
identical—both alleged that Owens committed the offense of cruelty

to children in the third degree by “commit[ting] a forcible felony” “on

the 5th day of July, 2015[,] being the primary aggressor and having

knowledge that a child under the age of 18 was present and saw or

heard the act.” Although the counts incorrectly cite OCGA § 16-5-70

(d) (1), they track the language of OCGA § 16-5-70 (d) (2), which

provides that a person commits the offense of cruelty to children in

the third degree when “[s]uch person, who is the primary aggressor,

having knowledge that a child under the age of 18 is present and

sees or hears the act, commits a forcible felony, battery, or family

violence battery.”

     Owens is correct that as a general rule, an indictment for an

offense against the person should include the name of the victim.

See Irwin v. State, 117 Ga. 722 (45 SE 59) (1903) (“[I]t is necessary

that, in an indictment for an offense against the person of another,

the person injured should be referred to by his correct name[.]”).

However, we have explained that this rule is in place to comport

with constitutional due process, and thus,

                                  21
     an indictment charging a defendant with a criminal
     offense must satisfy two criteria: (1) it must contain the
     essential elements of the crimes and apprise a defendant
     of what he must be prepared to meet at trial; and (2) it
     must show with accuracy to what extent the defendant
     may plead a former acquittal or conviction.

State v. Grube, 293 Ga. 257, 260 (2) (744 SE2d 1) (2013). An

indictment charging a crime against a person meets these

requirements “best when it provides the full and correct name of the

victim.” Id.

      “But the lack of notice of the charges or allegations goes to the

form of the indictment, which is challenged by a special demurrer,

rather than a general demurrer.” State v. Heath, 308 Ga. 836, 839

(843 SE2d 801) (2020); see also Grube, 293 Ga. at 260 (2) (treating

challenge under Irwin as an issue for a special demurrer); Dennard

v. State, 243 Ga. App. 868, 877 (2) (534 SE2d 182) (2000)

(recognizing failure of indictment to allege victim’s name in attempt

crime was subject to special demurrer). Because Owens only asserts

on appeal that his counsel performed deficiently by failing to file a

general   demurrer,    rather    than   a   special   demurrer,    his


                                  22
ineffectiveness claim on this ground fails.8

      Owens further argues that trial counsel performed deficiently

by not filing a general demurrer on the ground that the forcible

felony was not set out in the indictment, citing Polk v. State, 275 Ga.

App. 467, 468-69 (620 SE2d 857) (2005), and Everhart v. State, 337

Ga. App. 348, 355 (3) (a) (786 SE2d 866) (2016). However, neither

Polk nor Everhart considered the question of whether a third-degree

child-cruelty count that does not name the forcible felony is subject

to a general demurrer, and neither case expressly extended its

reasoning to the failure to allege the forcible felony to third-degree

child cruelty. See Polk, 275 Ga. App. at 468-69 (challenge to a

burglary charge on the basis that it did not put the defendant on

notice of the charges against him); Everhart, 337 Ga. App. at 355

(considering different subsection of the child-cruelty statute and

whether the State alleged the essential elements of that crime to


      8 In his amended motion for new trial, Owens argued that his trial
counsel performed deficiently by failing to file both a general demurrer and a
special demurrer, but he does not renew the special-demurrer argument on
appeal. See Heath, 308 Ga. at 840 (failure to specially demur is generally not
prejudicial because it must be raised pretrial and State can re-indict).

                                     23
avoid being subject to general demurrer). It is well settled that “[t]he

standard for effectiveness of counsel does not require a lawyer to

anticipate changes in the law or pursue novel theories of defense.”

Brooks v. State, 309 Ga. 630, 637 (2) (847 SE2d 555) (2020) (citation

and punctuation omitted); see also Esprit v. State, 305 Ga. 429, 438

(2) (c) (826 SE2d 7) (2019) (“A criminal defense attorney does not

perform deficiently when he fails to advance a legal theory that

would require an extension of existing precedents and the adoption

of an unproven theory of law.” (citation and punctuation omitted)).

Consequently, Owens cannot show that his counsel’s performance

was constitutionally deficient.

     5. Owens further argues that the evidence was insufficient to

support that he committed child cruelty because it is not clear that

the children heard or saw the shooting, but we disagree. Cruelty to

children in the third degree is committed when a primary aggressor

either intentionally or knowingly allows a child to see or hear the

act of committing “a forcible felony.” See OCGA § 16-5-70 (d) (1) - (2);

McCluskey v. State, 307 Ga. 740, 743 (1) (a) (838 SE2d 270) (2020)

                                  24
(child victim must see or hear criminal act rather than just

encounter or experience its aftermath).

     When reviewing the sufficiency of the evidence, an appellate

court no longer presumes the innocence of the defendant and instead

views the evidence in a light most favorable to the jury’s verdict. See

Jackson v. Virginia, 443 U.S. 307, 319 (III) (B) (99 SCt 2781, 61

LE2d 560) (1979). Viewed in this light, the evidence presented at

trial regarding cruelty to children was that Owens loaded three

children into the minivan who were then present at close quarters

when Owens shot Egoegonwa in the early hours of the morning.

Hampton testified that he did not know if the children were awake

or asleep, and none of the children or their mother testified about

whether they were awake or affected by the shooting. However,

Owens knew that the children were present in the van at the time

of the shooting, and the jury could infer that a gunshot in the

minivan would awaken the children even if they were sleeping.

Therefore, there was sufficient evidence to enable a rational trier of

fact to infer that the children at least heard the shooting and to

                                  25
conclude beyond a reasonable doubt that Owens was guilty of cruelty

to children in the third degree. Compare McCluskey, 307 Ga. at 743-

45 (1) (a) (evidence was insufficient where teenagers witnessed

attack’s aftermath but did not hear attack itself), with White v.

State, 319 Ga. App. 530, 533 (3) (737 SE2d 324) (2013) (even though

there was no evidence that two-year-old was awake to witness

defendant’s attack on her mother, older sibling testified that two-

year-old was shaking after it, and therefore “the jury was authorized

to infer that . . . [the two-year-old] awoke when she heard the adult

victim screaming during the attack”).

     6. Finally, Owens asserts two sentencing errors. First, he

argues on appeal, and the State concedes, that one of the counts for

cruelty to children in the third degree should have merged with the

other because these counts in the indictment were identical, and the

jury could have found Owens guilty of child cruelty based on the

same child seeing or hearing the same crime. We agree, vacate

Owens’s convictions for cruelty to children, and remand for

resentencing on only one of the child-cruelty counts. Cf. Dukes v.

                                 26
State, __ Ga. __, __ (4) (858 SE2d 510, 518) (2021) (defendant may

not be convicted and sentenced for the identical crime twice).

     We reach a different result with respect to Owens’s contention

that his two aggravated assault convictions should have merged.

One count alleged that Owens committed aggravated assault with a

deadly weapon under OCGA § 16-5-21 (a) (2) “by brandishing a

handgun and pointing it at, toward, and in the direction of . . .

Egoegonwa,” and the other accused Owens under the same statute

of “shooting him with a handgun.” Neither count averred a specific

time or location of the assault. Owens argues that the jury could

have found him guilty of both aggravated assault counts based on

only the evidence that he shot the victim in the minivan because “[i]t

is virtually impossible to shoot someone without first brandishing a

weapon in their direction.”

     Where a merger analysis involves multiple counts of the same

crime, as here, we look at the unit of prosecution criminalized by the

legislature. See Dukes, __ Ga. at __ (4) (858 SE2d at 518). OCGA §

16-5-21 (a) (2) provides, in pertinent part, that “[a] person commits

                                 27
the offense of aggravated assault when he or she assaults . . . [w]ith

a deadly weapon[.]” The unit of prosecution is thus the assault with

the deadly weapon. It is clear here that there were two assaults

separated by a significant period of time, in different locations, and

with separate potential injuries to the victim. The evidence

supported, and the State argued, that Owens brandished his gun at

Egoegonwa while still at the party in a manner that was likely to

cause him serious bodily injury, and then 10 to 15 minutes later

Owens shot Egoegonwa in the minivan at the apartment complex

parking lot. The aggravated assault convictions do not merge under

the circumstances of this case. See Ortiz v. State, 291 Ga. 3, 6-7 (3)

(727 SE2d 103) (2012) (evidence supported two distinct assaults

against the victim, separated by a “deliberate interval” during which

the defendant shot someone else); cf. Jeffrey v. State, 296 Ga. 713,

718 (3) (770 SE2d 585) (2015) (four aggravated assault convictions

merged when “there was no evidence that the shooting occurred in

a manner other than in a single transaction, with no ‘deliberate

interval’ separating any of the shots”).

                                  28
     Judgment reversed in Case No. S21A0640. Judgment affirmed
in part and vacated in part, and case remanded with direction in
Case No. S21X0641. All the Justices concur, except Colvin, J., not
participating.




                               29